 



Exhibit 10.2
AMENDMENT NO. 1
TO THE
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
2004 COMMON STOCK OPTION PLAN
     WHEREAS, Town Sports International Holdings, Inc. (the “Corporation”)
maintains the Town Sports International Holdings, Inc. 2004 Common Stock Option
Plan (the “Plan”);
     WHEREAS, pursuant to Section 6.11 of the Plan, the Compensation Committee
of the Board of Directors of the Corporation (the “Compensation Committee”) may
at any time, and from time to time, amend, in whole or in part, any of or all
the provisions of the Plan in such respects as the Committee may deem advisable;
and
     WHEREAS, the Compensation Committee deems it advisable to amend the Plan,
effective as of September 14, 2007;
     NOW, THEREFORE, pursuant to Section 6.11 of the Plan, the Plan hereby is
amended, effective as of September 14, 2007, as follows:
     Section 5.5 of the Plan is amended in its entirety to read as follows:
     “Section 5.5 Exercise Procedure. Options shall be exercised in whole or in
part by written notice to the Company (to the attention of the Chief Financial
Officer of the Company), together with payment in full of an amount (the “Option
Price”) equal to the product of (i) the applicable Exercise Price for the
applicable Options multiplied by (ii) the number of Option Shares to be
acquired. Payment of the Exercise Price may be made (i) in cash (including
certified check, bank draft or money order or the equivalent thereof acceptable
to the Company), (ii) if approved by the Committee prior to exercise (in the
case of an incentive stock option, if approved by the Committee in the grant),
by delivery of a full recourse promissory note of the Participant bearing
interest at a rate not less than the applicable federal rate determined pursuant
to Section 1274 of the Code as of the date of purchase or exercise, (iii) by the
delivery of shares of Common Stock valued at their Fair Market Value as of the
date of exercise as provided in Section 5.6 below, (iv) solely to the extent
permitted by applicable law, if the Common Stock is traded on a national
securities exchange, The NASDAQ Stock Market (or its successor) or quoted on a
national quotation system sponsored by the National Association of Securities
Dealers, through a broker-assisted cashless exercise procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (v) in a combination of the foregoing. Unless otherwise
specified in the Option grant or as determined by the Committee, no Option may
be exercised for a fraction of a share of Common Stock.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Amendment to be
executed as of the 14th day of September, 2007.

             
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.
 
       
 
  By:   /s/ David M. Kastin
 
       
 
  Name:   David M. Kastin
 
  Title:   Senior Vice President — General
 
           Counsel and Corporate Secretary

 